Citation Nr: 0315438	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  97-32 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (as in effect prior to October 1, 1997) 
for additional disability caused by failure of VA medical 
personnel to diagnose the veteran's duodenal (peptic) ulcer 
at the time of treatment in the early 1970s.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran served on active duty from April 1960 until 
August 1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 1996 
rating decision of the Regional Office (RO) in Huntington, 
West Virginia that denied benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for additional disability caused by 
failure of VA medical personnel to diagnose the veteran's 
duodenal (peptic) ulcer at the time of treatment in the early 
1970s.  The Board upheld the denial of the claim in a 
decision dated in January 2002.

The veteran appealed the matter to the United States Court of 
Appeals for Veterans Claims (Court).  In November 2002, the 
veteran's representative and the VA Office of General Counsel 
filed a joint motion to vacate the prior Board determination 
and stay proceedings on the basis that the Board did not 
adequately consider all applicable provisions of law, and 
provide an adequate statement of reasons and bases pursuant 
to the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  It was noted that a remand 
was required for further development and readjudication.  By 
Order dated in September 1998, the Court granted the joint 
motion, vacated the Board's January 2002 decision, and 
remanded the case to the Board for further action in 
accordance with Court's mandate.  


REMAND

The record reflects that consistent with the Court's Order, 
in an April 2003 letter to the veteran, the Board furnished 
notice of the application of the Veterans Claims Assistance 
Act of 2000 (VCAA), which included a request that the 
appellant respond within 30 days with a request for 
assistance or the presentation of additional evidence or 
argument pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  

The Board points out, however, that on May 1, 2003, 38 C.F.R. 
§ 19.9(a)(2) was found to be invalid by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In addition, the Federal Circuit held that 
38 C.F.R. § 19.9(a)(2)(ii) was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
a period of one year in which to submit evidence.  Based on 
the foregoing, a remand to the RO to ensure compliance with 
the above-cited holding is required.  While the Board regrets 
that a remand of this matter will further delay a final 
decision in this appeal, such action is needed to ensure that 
all due process requirements are met. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should advise the veteran of 
his rights under the VCAA.  Any 
additional evidence or argument, or 
request for assistance by the veteran 
should be made directly to the RO.  The 
veteran is hereby informed that he may 
elect to advise the RO of any desire to 
waive further response to the April 2003 
notice.

2.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for 
additional disability caused by failure 
of VA medical personnel to diagnose the 
veteran's duodenal ulcer at the time of 
treatment in the early 1970s, based on 
all the evidence of record and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal 
continues to be denied, the RO must 
furnish an appropriate supplemental 
statement of the case to the veteran and 
his representative, and they should then 
be afforded a reasonable period in which 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to afford due process.  It is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



